Exhibit 10.21


 
SCIENTIFIC ADVISORY BOARD CONSULTING AGREEMENT


This consulting agreement (the "Agreement") is made and entered into as of the
14th day of April, 2008 (the "Effective Date") by and between ORGANOVO, INC., a
company formed under the laws of Delaware (the "Company"), located at 11996
Darlington Ave., Los Angeles, CA, and Gordana Vunjak-Novakovic, Ph.D. (the
"Advisor"), an individual residing in the state of New York at 2700 Broadway
#4G, New York City, NY 10025.
 
RECITAL
 


The Company desires to engage individuals with scientific expertise to serve on
its scientific advisory board to advise the Company regarding any of its
products under development. Advisor has the requisite expertise and is willing
to serve as a member of the Company's scientific advisory board.


AGREEMENT
 
In consideration of the foregoing and the mutual promises and covenants
contained in this Agreement, the Company and Advisor agree to the following:
 
1.             Engagement of Services; Compensation.
 
1.1      The Company hereby appoints Advisor as a member of its Scientific
Advisory Board ("SAB"). Advisor's consultation with the Company will involve the
field of tissue engineering and regenerative medicine (the "Field"), and
requires the application of unique, special and extraordinary skills and
knowledge that Advisor possesses in the Field.  The SAB is expected to meet at
least four times per year, with at least one of those meetings to be attended in
person by the Advisor.
 
1.2      Advisor agrees to serve as a member of  the Company's SAB, meeting with
Company employees, consultants and other SAB members, three times per year on
telephone conferences and at least one time per year in person.  During these
discussions, the SAB will review and analyze product-specific data in the Field,
and the Advisor will assist the Company in evaluating certain product
opportunities and provide scientific and technical advice.   Any additional time
the Advisor spends on informal or formal consultation will be arranged
separately as the Advisor's time permits or on the basis of a consulting
agreement.  The entire scope of these interactions is termed the "Services" in
this Agreement.    Advisor will perform the foregoing Services for the Company
in accordance with good scientific practices.


1.3     The Company will compensate Advisor for the provision of Services in
accordance with the compensation and expense reimbursement schedule set forth in
Exhibit A.


2.             Recognition of Institution Affiliation.


The Company acknowledges that Advisor is an employee of Columbia University
located at 630 West 168th Street, New York NY 10032 (the "Institution") and is
subject to the Institution's policies, including policies concerning consulting,
conflicts of interest and intellectual property.   The Company acknowledges
that, to the extent that such policies conflict with the terms of this
Agreement, Advisor's obligations under the Institution's policies take priority
over the obligations Advisor has by reason of this Agreement; provided, however,
that  Advisor  will  advise  the  Company  if Advisor  is required  by
the  Institution,  pursuant  to applicable guidelines or policies, to make any
disclosure or take any action that conflicts with the Services to be provided by
Advisor hereunder or that is otherwise contrary to the terms of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 


3.             Proprietary Information.


3.1      Advisor may disclose to the Company any information that Advisor would
normally freely disclose to other members of the scientific community at large,
whether by publication, by presentation at seminars, or in informal scientific
discussions.  Notwithstanding the foregoing, Advisor will not disclose to the
Company information that is proprietary to the Institution or in violation of
existing relationships and is not generally available to the public.
 
3.2        During the term of this Agreement, Advisor may receive, otherwise be
exposed to or generate information relating to patents, trade secrets,
technology and the business of the Company or third parties (collectively,
"Proprietary Information"). By way of illustration, but not limitation,
Proprietary Information includes inventions, developments, designs,
applications, improvements, modifications, trade secrets, formulae, ideas,
know-how, methods or processes, discoveries, techniques, analyses and data
(hereinafter collectively referred to as "Inventions"), information regarding
plans for research, development, new products, marketing and selling business
plans, budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers, and information regarding the skills and compensation
of employees of the Company or third parties.


3.3         Notwithstanding Section 3.2, Proprietary Information will not
include information generated by Advisor, alone or with others, unless the
information is generated in the performance of Services or with the use of
information received by Advisor in connection with this Agreement. Further,
Proprietary Information will not include information that was (i) in the public
domain at the time acquired by Advisor, (ii) acquired by Advisor from others
who, at the time such information was acquired by Advisor, were not subject to a
confidentiality agreement with the Company, or who otherwise had a legal right
to disclose the information to Advisor, or (iii) already in the possession of
Advisor prior to the date of its disclosure by the Company.
 
3.4        Advisor agrees that (a) all Proprietary Information received or to
which Advisor is exposed pursuant to this Agreement or in connection with the
Services is the sole property of the Company or the applicable third party, (b)
all Proprietary Information generated by Advisor in the performance of Services
or with the use of information received by Advisor in connection with this
Agreement, whether or not patentable or registrable under copyright law, will be
the sole property of the Company, and (c) the Company or the applicable third
party will be the sole owner of intellectual property and other rights relating
to such Proprietary Information.
 
4.             Recognition of Company's Rights; Nondisclosure.
 
4.1    During the term of this Agreement and after its termination, Advisor will
keep in strictest confidence and trust all Proprietary Information. Advisor will
not use or disclose to any third party Proprietary Information or anything
related to such information without the prior written consent of the Company,
unless such actions are required in the ordinary course of performing Services
for the Company pursuant to this Agreement. Advisor agrees not to reproduce
Proprietary Information in any format, except as necessary for Advisor's
performance of Services.
 
 
2

--------------------------------------------------------------------------------

 
 
4.2       Advisor agrees not to disclose, without the prior written consent of
the Company, the terms and conditions under which Advisor will provide Services
under this Agreement, the existence of the SAB, or that Advisor serves on the
SAB of the Company.         
 
5.             Assignment and Enforcement of Proprietary Rights.
 
5.1       Advisor agrees to disclose and assign to the Company, and hereby
assigns to the Company, Advisor's entire right, title and interest in and to any
and all Inventions in the Field generated as a result of, or based upon
information received during, the performance of Advisor's obligations under this
Agreement (the "Field Inventions"). Advisor understands and agrees that all
Field Inventions are the sole property of the Company.
 
5.2       Advisor will assist the Company in obtaining and enforcing patents
·and other intellectual property rights claiming or relating to Field
Inventions.   Advisor further agrees to execute, verify and deliver such
documents and perform such other acts for the Company which are necessary to
apply, obtain, sustain, and enforce such patents and other intellectual property
rights and protections on Field Inventions. Advisor’s obligation to assist the
Company as described in this Section 5.2 will continue beyond the termination of
this Agreement.
 
5.3         If the Company is unable, after reasonable effort, to secure
Advisor's signature on any. document needed to apply for, prosecute or defend
any patent or other intellectual property right or protection relating to a
Field invention, Advisor hereby designates and appoints the Company and its duly
authorized officers and agents as ·Advisor's agent and attorney in fact to
execute, .verify and file applications, and to do all other lawfully permitted
acts necessary to protect the Company's intellectual property rights in Field
Inventions with the same legal force and effect as if executed by Advisor.
 
6.             Services to Third Parties.
 
The company understands that the Advisor is a consultant to other companies
engaged in the discovery, development and commercialization of tissue
engineering products. The Advisor may continue the affiliations in this area
within the confines of confidentiality regarding intellectual property of all
concerned; provided, however, that Advisor will not provide consulting or other
services to any third party with respect to the products or compounds listed in
Exhibit B.
 
7.             No Conflicting Obligation.
 
7.1       Advisor  represents  that  Advisor's  performance  of  all  of  the  terms  of  this
Agreement  and the performance  of Services  for the Company do not and  will
not breach or conflict with any agreement with any third party, including an
agreement to keep in confidence any proprietary information of another entity
acquired by Advisor in confidence or in trust prior to the date of this
Agreement.
 
7.2       Advisor hereby agrees not to enter into any agreement that conflicts
with this Agreement.  Absent a conflict of interest and except as set forth in
Section 6, Advisor is free to provide services to any other entity during the
term of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
8.              No Improper Use of Materials.
 
Advisor agrees not to bring to the Company or to use in the performance of
Services any materials or documents of a present or former employer of Advisor,
or of Advisor's employees, or any materials or documents obtained  by Advisor
under a binder of confidentiality imposed by reason of another of Advisor's
contracting relationships, unless such materials or documents are generally
available to the public or Advisor has authorization from such present or former
employer or client for  the possession  and unrestricted use of  such
materials.   Advisor understands that Advisor is not to breach any obligation of
confidentiality that Advisor has to present or former employers and agrees to
fulfill all such obligations during the term of this Agreement.
 
9.              Independent Contractor.
 
The Company and Advisor agree that Advisor is an independent contractor and not
an agent or employee of the Company. Advisor has no authority to act on behalf
of the Company or obligate the Company by contract or otherwise.  Advisor
understands that Advisor will not be eligible for any employee benefits.   The
Company will not make deductions from Advisor's fees for taxes; therefore, the
payment of any taxes related to Advisor's provision of Services under this
Agreement will be the sole responsibility of Advisor.
 
10.           Term and Termination; Effect of Termination.
 
10.1      
The  term  of  this  Agreement  will  commence  on  me  Effective  Date  and  will
continue for four (4) years or until terminated as provided herein.  Either
party may terminate this Agreement at will upon thirty (30) days' written notice
to the other.  
 
10.2       Upon the expiration or termination of this Agreement, each party will
be released from all obligations and liabilities to the other occurring or
arising after the date of such termination, except that the provisions under
Sections 3, 4, 5, 6, 8, 10, and 11 will survive the expiration or termination of
this Agreement, and any such expiration or termination will not relieve Advisor
or the Company from any liability arising from any breach of this Agreement.
 
10.3       Upon any expiration or termination of this Agreement, Advisor will
promptly deliver to the Company all documents and other materials of any nature
in Advisor's possession pertaining to the Services, together with all documents
and other itep1s containing or pertaining to any Proprietary
Information.   Advisor will not retain copies of y such documents or other
materials after termination of this Agreement.
 
11.           Miscellaneous.
 
11.1      Assignment. The rights and liabilities of the parties Hereto will bind
and inure to the benefit of their respective successors, assigns, heirs,
executors and administrators, as the case may be; provided, however, that
Advisor may not assign or delegate Advisor's obligations under this Agreement
either in whole or in part without the prior written consent of the Company. Any
purported or attempted assignment in violation of this Section 11.1 will be null
and void.
 
 
4

--------------------------------------------------------------------------------

 
 
 
11.2       Legal and Equitable Remedies.  Because Advisor's services are
personal and unique and because Advisor may have access to and become acquainted
with the Proprietary Information of the Company, the Company will have the right
to enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.
 
11.3       Governing Law.  This Agreement will be governed by the laws of the
State of Delaware without regard to the conflicts of laws provisions that would
require the application of the laws of a different jurisdiction.
 
11.4       Severability. If any provision of this Agreement is found by a court
of competent jurisdiction to be unenforceable, then such provision will be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it will be severed
from the remainder of this Agreement. The remainder of this Agreement will
remain in full force and effect, unless the severed provision is essential and
material to the rights or benefits received by either party. In such event, the
parties will negotiate, in good faith, and substitute· a valid and enforceable
provision or agreement that most nearly implements the parties' intent in
entering into this Agreement.
 
11.5       Complete Understanding; Modification. This Agreement, together with
Exhibits A and B which are attached hereto and incorporated herein, constitutes
the fmal, exclusive and complete understanding and agreement of the parties
hereto and supersedes all prior understandings and agreements. This Agreement is
entered into without reliance upon any representation, whether oral or written,
not stated herein.   Any waiver, modification or amendment of any provision of
this Agreement will be effective only if in writing and signed by Advisor and a
Company officer.
 
11.6       Use of Name. The Company may use Advisor's name, and in doing so may
cite Advisor's relationship with the Institution, so long as any such usage (i)
is limited to reporting factual events or occurrences only, and (ii) is made in
a manner that could not reasonably constitute an endorsement of the Company or
of any Company program, product, or service. Notwithstanding the foregoing, the
Company will not use Advisor's or the Institution's name in any press release,
or quote Advisor in any company materials, or otherwise use Advisor's name or
the Institution's name in a manner not specifically permitted by the preceding
sentence, unless in each case the Company obtains in advance the written consent
of Advisor or the Institution, as the case may be.
 
11.7       Status of the Institution.  Advisor and the Company acknowledge that
(a) Advisor is entering into this Agreement in his/her individual capacity and
not as an employee or agent of the Institution, and (b) the Institution is not a
party to this Agreement and has no liability or obligation hereunder.
 
11.8       Counterparts. Tills Agreement may be executed in two (2) or more
counterparts each of which will be deemed an original, but all of which together
will constitute one (1) and the same instrument.
 
 
5

--------------------------------------------------------------------------------

 
 
 
11.9       Waiver.   No provision of this Agreement can be waived except by the
express written consent of the party waiving compliance.  Except as specifically
provided for herein, the waiver from time to time by either party of any of its
rights or its failure to exercise any remedy will not operate or be construed as
a continuing waiver of same or of any other of such party's rights or remedies
provided in this Agreement.
 
11.10     Notices. Any notices required or permitted hereunder will be given to
the appropriate party at the address specified below or at such other address as
the party will specify in writing.  Such notice will be deemed given upon
personal delivery to the appropriate address or sent by certified or registered
mail, three days after the date of mailing.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 

ORGANOVO,INC.    ADVISOR           By:
/s/Keith Murphy
  By:
/s/Gordana Vunjak-Novakovic
Title:
Chief Financial Officer    
  Print Name
Gordana Vunjak-Novakovic
 
 
  Address:
2700 Broadway 4G
        New York, NY 10025




 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A


COMPENSATION
 
 
Restricted Stock:
 
Subject to the approval of the Company's Board of Directors, Advisor will be
granted 650 shares of the Company's common stock pursuant to Company's
2008 Equity Incentive Plan (the "Stock"). The Stock will vest 25% on the first
anniversary of the Effective Date and in equal quarterly installments over the
following three years; provided in each case that this Agreement has not been
terminated as of such vesting date.  The Stock will be issued pursuant to and
its vesting will be governed by a Restricted Stock Agreement in a form provided
by the Company.
 
Expense Reimbursement:
 
The Company will reimburse Advisor any travel and other reasonable out-of-pocket
expenses incurred in performing the Services under the terms of the Agreement
pursuant to the Company's standard policies.


 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
PRODUCTS
 
Tissue engineered blood vessels for transplant or graft use in conditions of
Coronary Artery Disease, Peripheral Artery Disease, hemodialysis patients
(arteriovenous shunt for dialysis access), or other conditions.
 
 
 
 

--------------------------------------------------------------------------------